         Case 3:20-cv-02731-VC Document 802 Filed 11/11/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,              Case No. 20-cv-02731-VC
                Plaintiffs,
                                                   ORDER TO REFILE MISSING
         v.                                        EXHIBITS
 DAVID JENNINGS, et al.,                           Re: Dkt. No. 799
                Defendants.

       Exhibits 11 and 13-19 filed at Dkt. 799 in support of the plaintiffs’ response to the order

to show cause are missing the exhibit documents. The plaintiffs are ordered to re-file these

exhibits by noon tomorrow, November 12, 2020.

       IT IS SO ORDERED.

Dated: November 11, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
